DENIED and Opinion Filed June 9, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00275-CV

                 IN RE NORMAN JOSEPH LANDRY, Relator

          Original Proceeding from the 380th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 380-00932-2022

                         MEMORANDUM OPINION
                Before Justices Osborne, Partida-Kipness, and Smith
                              Opinion by Justice Smith
      Norman Joseph Landry petitions for a writ of mandamus to compel the trial

court to grant him a personal recognizance bond pending appeal. We deny relief.

      Relator’s petition does not comply with the rules of appellate procedure in

that it is not properly certified and is not supported by a record of certified or sworn

documents. See TEX. R. APP. P. 52.3(j), 52.3(k)(1)(A), 52.7(a)(1); In re Butler, 270

S.W.3d 757, 758–59 (Tex. App.—Dallas 2008, orig. proceeding); see also TEX. CIV.

PRAC. & REM. CODE ANN. § 132.001 (describing process to authenticate documents

as sworn copies). Thus, relator has not carried his burden to show he is entitled to

mandamus relief. See Butler, 270 S.W.3d at 759.
      Moreover, the relief that appellant seeks, to be released under a personal bond

on his own recognizance, involves the exercise of judicial discretion and is thus not

a proper subject for mandamus relief. See State ex rel. Young v. Sixth Judicial Dist.

Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (no

mandamus relief absent showing relator has no adequate remedy at law and what

relator seeks to compel is ministerial act not involving discretionary or judicial

decision); Ex parte Gomez, 624 S.W.3d 573, 578 (Tex. Crim. App. 2021) (trial court

exercises discretion in setting bond and determination reviewed for abuse of

discretion).

      We deny relator’s petition. See TEX. R. APP. P. 52.8(a).




                                           /Craig Smith/
220275f.p05                                CRAIG SMITH
                                           JUSTICE




                                        –2–